



Exhibit 10.29


Name:    ________________________        No. of Options: _________________


1ST CONSTITUTION BANCORP
NONQUALIFIED STOCK OPTION AGREEMENT


This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made this
_________ day of ____________________, 20___ (the “Award Date”) between 1ST
CONSTITUTION BANCORP, a New Jersey corporation (the “Company”) and
___________________ (the “Participant”). Capitalized terms used in this
Agreement but not defined upon their first usage shall have the meanings
ascribed to them in the Company’s 2019 Equity Incentive Plan, as it may be
amended from time to time (the “Plan”).


1.    Grant of Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase _______ shares of the Company’s common
stock, no par value (the “Shares”) at a price of $[no less than FMV on Award
Date] per share (the “Option Price”) pursuant to the Plan, subject to the terms
and conditions of the Plan and this Agreement. The Option shall expire on [no
more than 10 years from Award Date] (the “Expiration Date”).


2.    Type of Option. The Option is a “nonqualified stock option.” The Option
will not be treated by the Company as an “incentive stock option” as defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).


3.    Incorporation by Reference of the Plan. The Plan is hereby incorporated by
reference into this Agreement. The Participant hereby acknowledges receipt of a
copy of the Plan and represents and warrants to the Company that the Participant
has read and understands the terms and conditions of the Plan. The execution of
this Agreement by the Participant constitutes the Participant’s acceptance of
and agreement to the terms and conditions of the Plan and this Agreement.


4.    Vesting of Option. Unless the Committee provides for earlier vesting, the
Option shall vest in accordance with the following schedule:


Percentage of Options            Scheduled Vesting Date


[xx]%                Award Date                
[xx]%                First Anniversary of Award Date
[xx]%                Second Anniversary of Award Date
[xx]%                Third Anniversary of Award Date
[xx]%                Fourth Anniversary of Award Date
[xx]%                Fifth Anniversary of Award Date
[xx]%                Sixth Anniversary of Award Date


84750029.3

--------------------------------------------------------------------------------







5.     Exercise. The Participant may exercise some or all of the vested Option
by delivering to the Company a completed notice of exercise in the form attached
to this Agreement, together with payment in full of the aggregate Exercise Price
    
6.    Form of Payment. Payment of the aggregate Exercise Price may be made in
one of the following methods:


(a)    Cash, certified or bank cashier’s check.
        
(b)    Shares of the Company’s common stock duly endorsed for transfer to the
Company with signature guaranteed, which may be (i) shares which were received
by the Participant upon exercise of one or more incentive stock options, but
only if such shares had been held by the Participant for a least the greater of
(A) two years from the date the incentive stock options were granted or (B) one
year after the transfer of shares to the Participant, (ii) shares which were
received by the Participant upon exercise of one or more nonqualified stock
options, but only if such shares had been held by the Participant for at least
six months, or (iii) shares which were received by the Participant upon the
vesting of one or more shares of restricted stock of the Company.


7.    Effect of Termination of Employment.


(a)    Termination of Employment Upon Death, Disability or Retirement. Upon
termination of the Participant’s employment with the Company or its subsidiaries
or affiliates by reason of death, disability (as determined by the Committee),
or retirement at or after age 65, all unvested Options shall become fully vested
and exercisable, and may be exercised by the Participant, the Participant’s
estate, beneficiary, or representative, as the case may be, for a period of
three months after the date of termination of service or until the Expiration
Date, whichever is shorter.


(b)    Termination of Employment For Other Reasons. Upon termination of the
Participant’s employment with the Company or its subsidiaries or affiliates
prior to the Expiration Date for any reason other than death, disability, or
retirement, all unvested Options shall expire and terminate upon the date of
termination of service. All vested Options may be exercised by the Participant
for a period of thirty days after the date of termination of service or until
the Expiration Date, whichever is shorter.


8.    No Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Company with respect to any Shares which may be purchased by
exercise of this Option unless and until the Option is duly and fully exercised.


9.    Limits on Transferability. The Option shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will
or the laws of descent and distribution, or as otherwise permitted by the
Committee.




2
84750029.3

--------------------------------------------------------------------------------





10.    Tax Withholding Obligations. In order to satisfy any withholding or
similar tax requirements relating to the Options, the Company has the right to
deduct or withhold from any payroll or other payment to a Participant, or
require the Participant to remit to the Company, an appropriate payment or other
provision, which may include the withholding of Shares.
    
11.    Change in Control. Upon a Change in Control, all non-forfeited Options
shall become fully exercisable and vested to the extent provided in the Plan.


12.    Trading Black Out Policies. The Participant agrees to abide by all
trading “black out” policies established from time to time by the Company.


13.    No Employment Rights. Nothing in this Agreement will confer upon the
Participant any right to continued employment with the Company or its
subsidiaries or affiliates or affect the right of the Company to terminate the
employment of the Participant at any time for any reason.


14.    Forfeiture and Clawback Provisions. The Participant acknowledges and
agrees that the Option award, the Shares underlying the Option award, and any
other form of compensation granted to the Participant in connection with this
Agreement, are subject to the provisions of Section 9 of the Plan and, as a
result, are subject to determination(s) by the Committee that such Option award,
underlying Shares or other compensation must be forfeited or reimbursed, in
whole or in part, whether such Option is vested or unvested at that time. Such
forfeiture or reimbursement requirements may be pursuant to any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Securities Exchange Act of 1934 (as
amended from time to time, and applicable rulings and regulations thereunder),
Section 304 of the Sarbanes-Oxley Act of 2002 (or by virtue of any other
applicable statutory or regulatory requirement), or otherwise as determined in
the sole discretion of the Committee.


15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.


3
84750029.3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.


1ST CONSTITUTION BANCORP






By:    ________________________________
Robert F. Mangano
President/CEO




PARTICIPANT:






______________________________________
[NAME]    



NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION


Date: _____________________
1st Constitution Bancorp
P.O. Box 634
2650 Route 130 North
Cranbury, New Jersey 08512
Attention: Secretary


Re:    1st Constitution Bancorp (the “Company”) 2019 Equity Incentive Plan    


I hereby exercise the option (“Option”) granted pursuant to the attached
Nonqualified Stock Option Agreement (the “Agreement”) to acquire ____ shares of
the Company’s common stock (the “Shares”) at the exercise price of $____ per
share, for an aggregate exercise price of $_______.


My enclosed form of payment is (check one):
_____    cash in the amount of $______
_____    certified or bank cashier’s check in the amount of $_____
_____
by surrender of shares of the Company’s common stock with a value of $_____
represented by certificate number_____, duly endorsed for transfer to the
Company with signature guaranteed, which may be (i) shares which were received
by me upon exercise of one or more incentive stock options, but only if such
shares had been held by me for a least the greater of (A) two years from the
date the incentive stock options were granted or (B) one year after the transfer
of shares to me, (ii) shares which were received by me upon exercise of one or
more nonqualified stock options, but only if such shares had been held by me for
at least six months, or (iii) shares which were received by me upon the vesting
of one or more shares of restricted stock of the Company.



Please make a notation on the Agreement to evidence the exercise of the Option
as set forth in this Notice and return the Agreement, if any Options remain
thereunder, along with a certificate representing the Shares to me at the
address below:


________________________________
Name:
________________________________
________________________________    
(PRINT ADDRESS)




4
84750029.3